Citation Nr: 0804827	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
headaches as a residual of a head injury.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to service connection for a right elbow 
disorder.  

5.  Entitlement to service connection for degenerative joint 
disease of the right knee.  

6.  Entitlement to service connection for degenerative joint 
disease of the left knee.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in December 
2005 and August 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

The record reflects that direct and secondary service 
connection for headaches was denied by the Board in a 
separate decision of April 2006.  While the RO has implicitly 
reopened the veteran's claim, the Board must evaluate every 
petition to reopen in its own right before making an 
adjudication on the merits of the underlying claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Issue 
number one is styled accordingly on the title page of this 
decision/remand.

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in December 2007, 
with the veteran sitting at the RO in Cheyenne, Wyoming.  A 
transcript of that proceeding is of record.  

The issues numerically identified as issues one through four 
on the title page of the instant decision are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran withdrew from appellate consideration his claim 
for entitlement to service connection for degenerative joint 
disease of his knees at his December 2007 hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran-appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of hearing 
testimony set forth in December 2007 that was subsequently 
reduced to writing, indicated that he was withdrawing from 
appellate consideration the issues involving his entitlement 
to service connection for degenerative joint disease as it 
affected his right and left knees.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to those matters, and as the Board does not 
have jurisdiction to review the appeal relating thereto, it 
must be dismissed.


ORDER

The issues of the veteran's entitlement to service connection 
for degenerative joint disease of the right and left knees 
are dismissed.


REMAND

At his December 2007 hearing, the veteran testified that he 
sustained multiple injuries when in 1966 aboard the USS 
Neches (A047) he fell down a flight of stairs, striking his 
head and upper body against a steel wall.  He further 
testified that he received medical assistance for such 
injuries at that time and subsequently while he remained on 
active duty.  Following service, the veteran indicated that 
he was examined and treated for the residuals of the 
aforementioned inservice injuries by medical professionals in 
various locations in Sidney, Oshkosh, and Scottsbluff, 
Nebraska, followed by his initiation of treatment at VA 
medical facilities in Cheyenne, Wyoming, in 1980 or 1981.  
Additional testimony was to the effect that, during the 
course of that VA treatment, he was informed in 2005 or 2006 
by his treating VA orthopedist, Dr. Lindquist, who has since 
retired, that he had a jamming of the vertebrae of the neck 
and upper spine, which was causing pinched nerves in the 
affected area(s).  

Notice is taken that the claims folder does not now contain 
the medical records referenced above, including those 
compiled by private sources in Nebraska during postservice 
years or from the Cheyenne VA Medical Center during the years 
from 1980 to 1995, regarding residuals of trauma.  There is 
of record a March 2006 statement from an individual who was 
in trade school with the veteran in Sidney, Nebraska, during 
1968 and 1969, wherein he set forth his recollection that, 
during those times, the veteran often complained of neck 
pain, saw the doctor because of neck problems, and at times 
wore a cervical collar.  Moreover, while there is treatment 
shown by Dr. Lindquist at the Cheyenne VA medical facility 
beginning in April 2004, there is no reference by him in 
available records linking current disability of the veteran 
to the inservice injury to his head, neck, right shoulder, or 
right elbow.  Further actions by VA are necessary for 
compliance with its duty to assist the veteran in obtaining 
all pertinent records of medical treatment, including any 
records compiled by Dr. Lindquist not now on file.  See 
38 C.F.R. § 3.159(c)(1)(2) (2007).

Service medical records on file denote treatment of the 
veteran in September 1966 for a laceration of the right 
eyebrow for which sutures were received and for which a grant 
of service connection was subsequently effectuated by RO 
action in April 2003.  The circumstances by which that 
eyebrow laceration was sustained are not set forth in service 
medical records.  Such records otherwise delineate the 
veteran's complaints of pain in the shoulder region in May 
1963, outpatient treatment in January 1965 for acute 
torticollis and deviation of the neck, medical assistance in 
late 1965 for right upper extremity pain, and outpatient 
medical care in November 1966 aboard the USS Neches for 
muscle strain of the neck.

VA medical examination in November 2005 yielded a pertinent 
diagnosis of degenerative joint disease of the cervical 
spine, and in addition, there was a notation that magnetic 
resonance imaging in May 2004 disclosed the presence of a 
partial tear or tendinitis of the right rotator cuff, with no 
indication of significant osteoarthritis.  On the basis of a 
temporary claims folder consisting of only selected service 
medical records and an electronic file of medical records 
compiled at the VA Medical Center in Cheyenne, Wyoming, and 
following physicial and X-ray examinations, a professional 
opinion was set forth that it was not at least as likely as 
not that the veteran's degenerative joint disease of the 
cervical spine and right rotator cuff tear were caused by or 
related to the injuries shown in his service medical records.  
In the opinion of the examiner, the veteran's muscle strains 
were acute self-limiting conditions, and his radiating right 
shoulder symptoms seemed to have had their acute onset in 
2000.  In-service use of a cervical collar for torticollis 
did not, in the examiner's view, result from an injury 
sustained when the veteran fell from a ladder and lacerated 
his right eyebrow area.  

Notwithstanding the negative nexus opinion above, based on 
the state of the evidence now available and the testimony 
offered to date by the veteran, and with consideration of 
Court of Appeals for Veterans Claims decisions regarding the 
competency of lay testimony regarding factual matters of 
which the veteran had first-hand knowledge (see, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)), 
further medical input is deemed necessary to ascertain the 
nature and etiology of the claimed disorders of the veteran's 
neck, right shoulder, and right elbow.  Such need would be 
heightened in the event that additional treatment records 
relating to post-service care for the neck, right shoulder, 
or right elbow are obtained and added to the file.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

For the reasons enumerated above, this matter is REMANDED for 
the following actions:

1.  The AMC/RO must ensure compliance 
with the provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  The veteran must be 
provided notice of what additional 
information and evidence are needed to 
substantiate his original claims for 
service connection for neck, right 
shoulder, and right elbow disorders, as 
well as his claim to reopen for service 
connection for residuals of a head injury 
manifested by headaches.  The veteran 
must also be notified of what portion of 
that evidence VA will secure, and what 
portion he himself must submit and 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  Such notice must also 
include that pertinent to the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran must also 
be informed that, if requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.


2.  The RO/AMC should by separate 
correspondence to the veteran request 
that he furnish the names and addresses 
of those medical professionals from whom 
he received postservice treatment for his 
claimed inservice fall down a flight of 
stairs aboard the USS Neches during 1966, 
as well as written authorization to 
permit VA to contact those medical 
providers and obtain all pertinent 
medical records.  It is noted that 
testimony at a recent hearing was to the 
effect that at least some of the treating 
medical professionals were located in 
Sidney, Oshkosh, and Scottsbluff, 
Nebraska.  

Upon receipt of the veteran's reply, the 
RO/AMC should attempt to obtain all 
pertinent examination and treatment 
records from each medical provider whose 
name and address is listed and for whom a 
written authorization for release of 
medical records is furnished.  Once 
obtained, such records should be made a 
part of the claims folder.  

3.  The RO/AMC should attempt to obtain 
any and all pertinent records of VA 
medical treatment, not already of record, 
which were compiled at the VA Medical 
Center in Cheyenne, Wyoming from 1980 to 
1995, as well as any other VA treatment 
records prepared at that facility by Dr. 
Lindquist, an orthopedic surgeon, which 
are not already of record.  In addition, 
all pertinent records compiled since 
January 2007, which are not already on 
file, should be secured.  Once obtained, 
such records should be made a part of the 
veteran's claims folder.  

4.  Thereafter, the veteran should be 
afforded a VA medical examination in 
order to evaluate the nature and etiology 
of any existing disorder of his neck, 
right elbow, and right shoulder that may 
be present.  The claims folder should be 
furnished to the VA examiner for review 
and the report compiled by such examiner 
should indicate whether the claims folder 
was made available and reviewed.  

Following the review of the relevant 
evidence in the claims file, the clinical 
evaluation and any diagnostic tests or 
studies and/or additional examinations 
performed by specialists that are deemed 
necessary, the examiner must address the 
following: 

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any 
existing disorder of the 
veteran's neck, right shoulder, 
or right elbow had its onset 
during service or is otherwise 
related to the veteran's period 
of military service from March 
1963 to March 1967 or any event 
thereof, including a claimed 
fall down a flight of stairs 
during 1966?  

The clinician is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Lastly, the RO/AMC should, following 
its completion of any further development 
it deems necessary, initially adjudicate 
the veteran's claims service connection 
for residuals of a head injury manifested 
by headaches and neck, right shoulder, 
and right elbow disorders, based on all 
the relevant evidence and all governing 
legal authority.  In the event that 
service connection is established for 
residuals of a head injury or a neck 
disorder, then the issues of secondary 
service connection as previously 
addressed by the RO in its statement of 
the case in April 2006 and its 
supplemental statement of the case of 
March 2007, should be readjudicated.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


